DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0346380 (Nuctech).
Regarding claim 21, Nuctech disclose a method of calibrating scan images of an object being scanned by using a scanning system comprising at least a radiation source and a detector, the detector comprising a fast scintillator coupled with a photodiode, the method comprising: 
turning on the radiation source to measure a full intensity of unobstructed light level detected by the detector [0050]; 
turning off the radiation source to measure a dark signal intensity comprising an afterglow signal detected by the detector [0050]; 
normalizing the measured afterglow signal by subtracting the measured dark signal intensity from the measured full intensity of unobstructed light signal intensity ([0048]-[0049]); and
obtaining calibrated scan images ([0048]-[0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuctech as applied to claim 21 above, and further in view of US2010/0059681 (Nakamura).
Regarding claim 21, Nuctech disclose the method of claim 21, but is silent with respect to energy an power ranges of the source, thereby allowing for that which is known in the art.
Nakamura teach wherein the radiation source has an energy ranging from 50kV to 300kV and power ranging from 0.5mA to 10mA [0167].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the source of Nuctech to operate at the energy and power ranges disclosed by Nakamura.  One would have been motivated to select known operating ranges for evaluations as taught by Nakamura [0167].
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0346380 (Nuctech).
Regarding claim 24, Nuctech disclose the method of claim 21, but fails to explicitly teach wherein the dark signal intensity comprises a photodiode dark current.
Nuctech does not explicitly teach a photodiode.  However, it would have been obvious to one of ordinary skill at the time the invention was filed to use a known light detector, such as a photodiode, based on routine experimentation, to detect scintillator output, with a reasonable expectation of success.   A dark signal intensity, therefore, comprises a photodiode dark current inherently.
Allowable Subject Matter
Claims 22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, Nuctech disclose the method of claim 21, but fail to teach wherein the calibrated scan images have a resolution greater than a resolution of uncalibrated scan images.
Regarding claim 25, Nuctech disclose the method of claim 21, but fail to teach wherein normalizing the measured afterglow signal is performed in- situ with the detectors remaining in place in the scanning system.
Regarding claim 26, Nuctech disclose the method of claim 21, but fail to teach wherein normalizing the measured afterglow signal is performed in- process during the operation of the scanning system in real time.
Regarding claim 27, Nuctech disclose the method of claim 21, but fail to teach wherein the calibrated scanned images have a greater contrast characteristic than a contrast characteristic of uncalibrated scanned images.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2019/0346380 (Nuctech), teaches a method for measuring radiation afterglow for a first detector (para [0017], simple and reliable afterglow detection device and afterglow detection method by using an X-ray tube as a radiation source), said method comprising: 
a first detector (para [0040], The first reading circuit 3 is configured to be connected to the to-be-detected detector 10... The second reading circuit 4 is connected to the residual ray detector 2); 
providing a second detector comprising a fast decay scintillator coupled to a second detector (para [0007], [0050], Cadmium tungstate is a material with excellent scintillation performance for a scintillation detector, the afterglow time is short and the afterglow value is low . . .a scintillation detector serving as the to-be-detected detector 10 is connected to the first reading circuit 3 before the beginning of the afterglow detection); 
placing said first and said second detectors in the path of a radiation beam generated by a radiation source (para [0040], The first reading circuit 3 is configured to be connected to the to-be-detected detector 10. . . The second reading circuit 4 is connected to the residual ray detector 2); 
using electronic means for switching on said radiation source (para [0050], At the beginning of the detection, the power supply for the X-ray tube 1 is turned on, and the X-ray beam 7 is emitted from a target spot of the X-ray); using an electrical circuit in contact with said first and said second detectors to produce a first and a second electrical signal corresponding to the detected radiation (para [0050], The first reading circuit 3 performs data acquisition on the first detected signal output by the to-be-detected detector 10, and the second reading circuit 4 performs data acquisition on the second detected signal output by the residual ray detector 2; and using electronic means for switching off said radiation source (para [0050], the power supply for the X-ray tube 1 is turned off, the X-ray tube 1 continues to emit the residual X-ray beam.
Nuctech fails to teach comprising a slow decay scintillator coupled to a first photodiode, the fast scintillator coupled to a second photodiode, determining a first point in time when the second detector comprising said fast decay scintillator detects complete cessation of radiation; and measuring the detected radiation level for the first detector comprising said slow decay scintillator from said first point in time till the point in time when said first detector detects complete cessation of radiation.
Reflexion teaches a method for measuring radiation afterglow (para [0047], afterglow noise of later pulses may cumulatively add to the afterglow noise of previous pulses, which may result in an increasingly noisier signal on the output trace 110 of the PET) for a first detector comprising a scintillator coupled to a first photodiode (para (0045), (0048], A PET detector comprises a scintillating material... .A photodetector, such as a silicon photomultiplier, may comprise hundreds to thousands of discrete Geiger avalanche photodiodes), said method comprising: providing a second detector comprising a fast decay scintillator coupled to a second photodiode (para {0048}, [0052], A photodetector, such as a silicon photomultiplier, may comprise hundreds to thousands of discrete Geiger avalanche photodiodes . . .an entire array of PET detectors. .. where each PET detector has its own photodetector); placing said first and said second detectors in the path of a radiation beam generated by a radiation source (para [0048], Another way that the afterglow effect may disrupt the ability of the PET detectors to acquire accurate and precise positron emission data throughout the duration of one or more treatment sessions is from the degradation of the energy resolution of the photodetector); using electronic means for switching on said radiation source (para [0042], a PET detector over time (each data-series interval represents a 10 minute increment where the linac beam was turned on at data-series value 1 and turned off at data-series value 7)); using electronic means for switching off said radiation source (para [0042], a PET detector over time (each data-series interval represents a 10 minute increment where the linac beam was turned on at data-series value 1 andturned off at data-series value 7)).
RefleXion fails to teach a first detector comprising a slow decay scintillator coupled, determining a first point in time when the second detector comprising said fast decay scintillator detects complete cessation of radiation; using an electrical circuit in contact with said first and said second detectors to produce a first and a second electrical signal corresponding to the detected radiation; and measuring the detected radiation level for the first detector comprising said slow decay scintillator from said first point in time till the point in time when said first detector detects complete cessation of radiation.
Shao teaches a slow decay scintillator coupled to a first photodiode (para [0008], [0024], (0027], The system further comprises a plurality of first scintillator pixels having a first decay time mounted adjacent to the detection surfaces of the first and the second PS-PMTs. . . the radiation detector comprises a solid state photodetector, such as a semiconductor photodetector (including avalanche photodiodes. . . The first decay time of the first scintillator 11 may be larger or smaller than the second decay time of the second scintillator 13), said method comprising: providing a second detector comprising a fast decay scintillator coupled to a second photodiode (para [0008], [0024], [0027], the second PS-PMTs and at least one second scintillator pixe! having a second decay time. . . the radiation detector comprises a solid state photodetector, such as a semiconductor photodetector (including avalanche photodiodes. . . The first decay time of the first scintillator 11 may be larger or smaller than the second decay time of the second scintillator 13); and placing said first and said second detectors in the path of a radiation beam generated by a radiation source (para [0009], there is provided an imaging method, comprising receiving electromagnetic radiation at a first scintillator from a radiation source, emitting first radiation from the first scintillator having a first decay time and receiving the first radiation at a first radiation sensitive area of a first position sensitive radiation detector. The method also comprises receiving electromagnetic radiation at a second scintillator from the radiation source, emitting second radiation from the second scintillator having a second decay time).
Shao fails to teach a method for measuring radiation afterglow for a first detector, using electronic means for switching on said radiation source; using electronic means for switching off said radiation source; using an electrical circuit in contact with said first and said second detectors to produce a first and a second electrical signal corresponding to the detected radiation; determining a first point in time when the second detector comprising said fast decay scintillator detects complete cessation of radiation; and measuring the detected radiation level for the first detector comprising said slow decay scintillator from said first point in time till the point in time when said first detector detects complete cessation of radiation.
The prior art of record fails to teach the details of determining a first point in time when the second detector comprising said fast decay scintillator detects complete cessation of radiation; and measuring the detected radiation level for the first detector comprising said slow decay scintillator from said first point in time till the point in time when said first detector detects complete cessation of radiation. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-8 are allowed by virtue of their dependence.
Regarding claim 9, the best prior art, US 2019/0346380 (Nuctech), teaches a system for measuring radiation afterglow for a first detector (para [0017], simple and reliable afterglow detection device and afterglow detection method by using an X-ray tube as a radiation source), the system comprising: a second detector comprising a fast decay scintillator coupled to a second photodiode (para [0007], [0050], Cadmium tungstate is a material with excellent scintillation performance for a scintillation detector, the afterglow time is short and the afterglow value is low . . .a scintillation detector serving as the to be detected detector 10 is connected to the first reading circuit 3 before the beginning of the afterglow detection); a radiation source for generating a radiation beam which irradiates said first and said second detectors (para [0023], receiving radiation of the X-ray beam, and outputting a first detected signal! by the to-be-detected detector; receiving the first detected signal, and forming and outputting a first measurement signal according to the first detected signal by the first reading circuit; receiving radiation of the X-ray beam, and outputting a second detected signal by the residual ray detector); electronic means for switching the said radiation source on or off (para [0050], At the beginning of the detection, the power supply for the X-ray tube 1 is turned on, and the X-ray beam 7 is emitted from a target spot of the X-ray); and an electrical circuit in contact with said first and said second detectors to produce a first electrical signal and a second electrical signal corresponding to the detected radiation (para [0050], The first reading circuit 3 performs data acquisition on the first detected signal output by the to-be-detected detector 10, and the second reading circuit 4 performs data acquisition on the second detected signal output by the residual ray detector 2).
Nuctech fails to teach comprising a slow decay scintillator coupled to a first photodiode, a second photodiode, and measurement means for measuring the first electrical signal for said first detector from the point in time when the second detector detects complete cessation of radiation till the point in time when said first detector detects complete cessation of radiation.
RefleXion teaches a system for measuring radiation afterglow for a first detector comprising a scintillator coupled to a first photodiode (para [0045], [0047], [0048], A PET detector comprises a scintillating material. . afterglow noise of later pulses may cumulatively add to the afterglow noise of previous pulses, which may result in an increasingly noisier signal on the output trace 110 of the PET. ..A photodetector, such as a silicon photomultiplier, may comprise hundreds to thousands of discrete Geiger avalanche photodiodes), the system comprising: a second detector comprising a scintillator coupled to a second photodiode (para (0048), [0052], A photodetector, such as a silicon photomultiplier, may comprise hundreds to thousands of discrete Geiger avalanche photodiodes . . .an entire array of PET detectors. .. where each PET detector has its own photodetector); a radiation source for generating a radiation beam which irradiates said first and said second detectors (para [0047], scattered radiation from proton sources may also cause excitation of scintillation crystals. Afterglow of the PET detectors 126 caused by scattered radiation (and/or other radiation sources) may accumulate over time), electronic means for switching the said radiation source on or off (para [0042], a PET detector over time (each data-series interval represents a 10 minute increment where the linac beam was turned on at data-series value 1 and turned off at data-series value 7)).
RefieXion fails to teach a slow decay scintillator, a fast decay scintillator, an electrical circuit in contact with said first and said second detectors to produce a first electrical signal and a second electrical signal corresponding to the detected radiation; and measurement means for measuring the first electrical signal for said first detector from the point in time when the second detector detects complete cessation of radiation till the point in time when said first detector detects complete cessation of radiation.
Shao teaches a first detector comprising a slow decay scintillator coupled to a first photodiode (para [0008], [0024], [0027], The system further comprises a plurality of first scintillator pixels having a first decay time mounted adjacent to the detection surfaces of the first and the second PS-PMTs. . . the radiation detector comprises a solid state photodetector, such as a semiconductor photodetector (including avalanche photodiodes. . . The first decay time of the first scintillator 11 may be larger or smaller than the second decay time of the second scintillator 13), the system comprising: a second detector comprising a fast decay scintillator coupled to a second photodiode (para [0008], [0024], [0027], the second PS-PMTs and at least one second scintillator pixel having a second decay time. . . the radiation detector comprises a solid state photodetector, such as a semiconductor photodetector (including avalanche photodiodes. . . The first decay time of the first scintillator 11 may be larger or smaller than the second decay time of the second scintillator 13); a radiation source for generating a radiation beam which irradiates said first and said second detectors (para [0009], there is provided an imaging method, comprising receiving electromagnetic radiation at a first scintillator from a radiation source, emitting first radiation from the first scintillator having a first decay time and receiving the first radiation at a first radiation sensitive area of a first position sensitive radiation detector. The method also comprises receiving electromagnetic radiation at a second scintillator from the radiation source, emitting second radiation from the second scintillator having a second decay time).
Shao fails to teach a system for measuring radiation afterglow for a first detector, electronic means for switching the said radiation source on or off; an electrical circuit in contact with said first and said second detectors to produce a first electrical signal and a second electrical signal corresponding to the detected radiation; and measurement means for measuring the first electrical signal for said first detector from the point in time when the second detector detects complete cessation of radiation till the point in time when said first detector detects complete cessation of radiation.
The prior art of record fails to teach the details of determining a first point in time when the second detector comprising said fast decay scintillator detects complete cessation of radiation; and measuring the detected radiation level for the first detector comprising said slow decay scintillator from said first point in time till the point in time when said first detector detects complete cessation of radiation. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 10-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884